WOODLEY, Judge.
The conviction is for driving an automobile upon a public'street while intoxicated; *777the punishment, 30 days in jail and a fine of $100.
The record contains no statement of facts, and what is denominated a bill of exception is but an unverified motion for new trial which is followed by the notation “Motion overruled. R. E. Crawford, Judge.”
This does not constitute a certification by the trial judge that the matter complained of in fact occurred, and presents nothing for review.
The judgment is affirmed.